Citation Nr: 0111282	
Decision Date: 04/18/01    Archive Date: 04/24/01

DOCKET NO.  00-10 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

Whether new and material evidence has been presented to 
reopen a claim for service connection for the residuals of a 
left shoulder injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. K. Barone, Associate Counsel





INTRODUCTION

The veteran had active service from June 1969 to March 1972.

This appeal arises from a July 1999 rating decision of the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for the 
residuals of a left shoulder injury.  The veteran's notice of 
disagreement (NOD) was received in October 1999.  The 
statement of the case (SOC) was issued in November 1999.  The 
veteran's substantive appeal was received in March 2000.


FINDINGS OF FACT

1.  By a rating of April 1989, the RO denied service 
connection for the residuals of a left shoulder injury based 
upon the finding that there was no evidence establishing 
service incurrence of a left shoulder injury or continuity 
since service of the residuals of such an injury; the veteran 
did not initiate an appeal of the RO's determination, and it 
became final under the law.

2.  The additional evidence submitted in connection with the 
current request to reopen the claim for service connection 
for the residuals of a left shoulder injury is noncumulative, 
but is not probative as to the merits of the veteran's claim.


CONCLUSIONS OF LAW

1.  The April 1989 rating decision denying service connection 
for the residuals of a left shoulder injury was a final 
decision.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 
20.302, 20.1103 (2000).

2.  New and material evidence has not been presented to 
reopen the claim of entitlement to service connection for the 
residuals of a left shoulder injury.  38 U.S.C.A. § 5108 
(West 1991); Pub. L. No. 106-475, §§ 3, 4, 114 Stat. 2096, 
2096-99 (2000) (to be codified as amended at 38 U.S.C.A. §§ 
5103, 5103A, 5107); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran filed his original service connection claim for a 
"trick" left shoulder, a back condition, and numbness of 
his right hand with the New York, New York, RO in June 1972.  
The RO responded with a letter also dated in June 1972, 
requesting additional information from the veteran.  
Specifically, it asked for the approximate date or dates that 
the veteran was treated for his claimed injuries and 
disorders during service, the location of the treating 
facility, and the organization to which he was attached at 
the time of any treatment.  He was informed that the 
requested information was required within one year. 

The veteran submitted to a VA examination in July 1972.  With 
respect to his left shoulder, he provided history of a left 
shoulder dislocation in boot camp.  He indicated that he had 
experienced six dislocations during boot camp, with none 
having occurred since that time.  He denied surgery or recent 
treatment.  He stated at the time of the examination that he 
had infrequent pain limited to his shoulder on strenuous use.  
On physical examination, there was tenderness in the 
trapezius muscle and about the left shoulder.  The examiner 
noted that left elevation and abduction were done to 165 
degrees, which was the same as on the right side.  Thus, he 
considered that degree of movement to be the veteran's normal 
range of motion.  He found that all movements caused mild 
pain but detected no weakness, though the veteran stated that 
weakness developed with continued use.  

Service medical records received, to include the veteran's 
induction examination, treatment records during service, and 
the separation examination, are silent as to any shoulder 
injury or disorder.

Because the veteran failed to respond to the RO's June 1972 
request for evidence, no action was taken on his claim for 
service connection.

The veteran made further contact with the RO in October 1988, 
requesting that it reopen his claim for service connection.  
Regarding his claim for a left shoulder condition, he stated 
that he had injured his shoulder wrestling in boot camp in 
July or August of 1969.  He indicated that he had been 
treated in sick bay at the Great Lakes Naval Air Station.

In a November 1988 rating decision, the RO noted that the 
veteran's service medical records were negative for the 
claimed condition.  It also noted that the veteran's original 
claim had been denied for his failure to submit requested 
evidence.  It deferred a rating on the veteran's claim 
pending receipt of additional service medical records and 
evidence of continuity of the veteran's claimed disorder.

The RO took steps to procure additional service medical 
records, using the information provided by the veteran in his 
request to reopen his claim.  It also forwarded a December 
1988 letter to the veteran, asking for evidence to show that 
his claimed disabilities had been treated since discharge 
from service.  It suggested that he provide statements from 
physicians who had treated him since service.

The veteran again failed to respond to the RO's request, and, 
by letter dated in May 1989, he was informed that his claim 
for compensation had been denied.  The RO stated that the 
veteran could reopen his claim by submitting the requested 
evidence.

The veteran contacted the RO again in April 1997, stating 
that he had at one time possessed a patient identification 
card that showed a 10 percent disability rating.  He 
requested that the RO forward his claims folder to the 
Buffalo, New York, RO for his review.  He also asked that his 
statement be considered a request for service-connected 
disability for his left shoulder injury.

The Buffalo RO responded with two letters.  The first was a 
July 1997 letter requesting additional evidence showing that 
the veteran's claimed left shoulder disorder had existed 
continuously since service discharge.  The second was an 
August 1997 letter notifying the veteran that he was not 
service connected for any disorder.  It indicated that the 
veteran must submit evidence that his condition was incurred 
in or permanently aggravated by his military service.

In an April 1998 statement, the veteran indicated that he had 
been treated on active duty for his shoulder injury at Naval 
Air Station in Milton, Florida, in the 1969-1970 time frame.  
He stated that after leaving service, he had received medical 
care at a VA facility in Northport, Long Island.  

The RO responded by requesting treatment records from the VA 
Medical Center in Northport.  It was notified that the 
veteran's records had been transferred to the Syracuse VAMC 
in April 1997.  In January 1999, the RO requested records 
from the Syracuse VAMC.  Records held by that facility were 
received in March 1999.  While those records chronicle 
complaints of and treatment for gastrointestinal distress and 
hypertension, there is no record of treatment for a left 
shoulder disorder. 

The RO ordered a VA examination in response to the veteran's 
April 1998 statement.  Said examination was administered in 
September 1998.  The veteran presented with complaints of 
left shoulder "achy" discomfort, especially in cold or damp 
weather.  He stated that his shoulder problems interfered 
with his job performance.  The examiner stated that the 
results of physical examination were consistent with a 
chronic rotator cuff or impingement syndrome.  The X-rays 
taken showed mild degenerative changes of the 
acromioclavicular joint.  

The RO determined that the report of the September 
examination was new and material evidence sufficient to 
reopen the veteran's service connection claim for the 
residuals of a left shoulder injury.  It determined, however, 
that, absent evidence of service incurrence or continuity of 
symptomatology since service, service connection was not 
warranted.  A rating decision to that effect was issued in 
July 1999.

The veteran submitted additional medical records with his 
October 1999 NOD.  Of note is a report of an annual physical 
dated September 1999, from the Rome VA Outpatient Clinic.  
The report does not make reference to a left shoulder 
disorder or injury.  The other records indicate a history of 
gastrointestinal symptoms, but none of them points to 
complaints or findings concerning the veteran's left 
shoulder, either during or since service.

The RO issued the SOC in November 1999.  Included was a 
discussion of 38 C.F.R. § 3.156, pertaining to assessments of 
new and material evidence.  The RO concluded that the 
findings of the VA examination of September 1998 were 
sufficiently new and material to reopen the veteran's claim 
for service connection for the residuals of a left shoulder 
injury.  However, it found that the veteran had demonstrated 
neither service incurrence nor continuity of symptomatology.  
Thus, the RO denied the veteran's claim for service 
connection.

A statement submitted by the veteran's representative urged 
that the July 1972 VA examination establishes that the 
veteran did suffer from multiple dislocations of his left 
shoulder during service.

II.  Analysis

As noted above, the veteran initially raised the issue of 
service connection for a "trick" left shoulder in June 
1972.  That claim was denied administratively, due to the 
veteran's failure to provide requested evidence in support of 
his claim.  Later, at his request, the claim was reopened in 
October 1988, and was again denied, based upon the veteran's 
failure to submit evidence of continuity of symptomatology.  
The record discloses that the veteran was provided notice of 
the April 1989 rating decision denying his claim.  He did not 
initiate an appeal of the RO's decision.  A determination on 
a claim by the agency of original jurisdiction of which a 
claimant is properly notified is final if an appeal is not 
filed as prescribed in VA regulations.  Therefore, the denial 
of the veteran's claim became final.  38 U.S.C.A. § 7105; 38 
C.F.R. §§ 20.302, 20.1103.

Prior final decisions of the RO may be reopened upon the 
receipt of evidence that is both new and material.  38 
U.S.C.A. § 5108.  New and material evidence means evidence 
not previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

In addition, the law is clear that "the Board does not have 
jurisdiction to consider a claim which [has been] previously 
adjudicated unless new and material evidence is presented, 
and before the Board may reopen such a claim, it must so 
find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996) aff'g Barnett v. Brown, 8 Vet.App. 1 (1995).

The Board further observes that the United States Congress 
has recently passed, and the President has signed into law, 
legislation addressing VA's mandate to assist veterans in 
developing evidence in support of their claims.  Several 
bills were involved in that process, and the legislation 
which now governs cases such as this is the Veterans Claims 
Assistance Act of 2000, Public Law No. 106-475, 114 Stat. 
2096.  The Board also notes that the Veterans Claims 
Assistance Act of 2000 contains a number of new provisions 
pertaining to claims adjudication.  Of significance in the 
matter of new and material evidence is language which 
provides:

RULE WITH RESPECT TO DISALLOWED CLAIMS.-
Nothing in this section shall be construed 
to require the Secretary to reopen a claim 
that has been disallowed except when new and 
material evidence is presented or secured, 
as described in section 5108 of this title.

Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified as amended at 38 U.S.C.A. § 5103A(f)).  
Clearly, therefore, to whatever extent the new legislation 
has changed the approach to developing evidence in claims, it 
has not modified the longstanding requirement that a 
previously denied claim may not be reopened and readjudicated 
unless, and until, there has been a finding that new and 
material evidence has been submitted.

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the veteran's claim on 
any basis.  Evans v. Brown, 9 Vet.App. 273 (1996).  Since the 
April 1989 rating decision is a final determination and was 
the last decision to address the issue of service connection 
for residuals of a left shoulder injury, the evidence to be 
considered to determine whether new and material evidence has 
been received is the evidence which has been received since 
that decision.  The evidence received subsequent to that 
decision is presumed credible for the purposes of reopening 
the veteran's claim, unless it is inherently false or untrue, 
or is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. 
Principi, 3 Vet.App. 510 (1992).  See also Robinette v. 
Brown, 8 Vet.App. 69 (1995).  

The pertinent legal criteria provide that service connection 
may be granted for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 3.303(a), 3.307, 3.309 (2000).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 

While the RO appears to have reopened the veteran's claim for 
service connection for the residuals of a left shoulder 
injury and subsequently considered the issue on a de novo 
basis, the Board is not bound by that determination and is, 
in fact, required to conduct an independent new-and-material-
evidence analysis in claims involving final rating decisions.  
See Barnett v. Brown, supra.  In this regard, using the 
guidelines set forth above, the Board finds that new and 
material evidence has not been presented.  Hence, the claim 
concerning service connection for residuals of a left 
shoulder injury may not be reopened.

The evidence obtained in connection with the veteran's recent 
attempt to reopen his claim for service connection includes 
VA medical records received from VAMC in Syracuse and the 
report of a VA examination conducted in September 1998.  The 
VA medical records identified by the veteran and procured by 
the RO show no clinical finding or treatment for a left 
shoulder disorder or injury.  While the report of the 
September 1998 medical examination is new evidence, in the 
sense that it is noncumulative, it is not material evidence, 
in that it does not bear directly and substantially on the 
specific matter under consideration in this case.  Likewise, 
the records from the Syracuse VAMC are not material to the 
claim at issue in this case.  The veteran's claim was denied 
because the evidence of record failed to establish either a 
shoulder injury incurred in service or continuity of 
treatment for the residuals of the claimed injury.  As the 
records obtained pursuant to the veteran's April 1998 
statement, and those generated based on the September 1998 VA 
examination, did not establish that the veteran incurred an 
injury to his left shoulder in service, or show that the 
veteran had received regular treatment for the residuals of 
the claimed injury since service, the Board finds that this 
evidence is not sufficient to allow the reopening of the 
veteran's claim.

As noted above, the veteran argued through his representative 
that the July 1972 VA examination conclusively established 
that the veteran suffered a total of six shoulder 
dislocations in boot camp.  On review of the examination 
report, we find that the statements upon which the veteran 
depends are notes taken by the examiner based upon history 
provided by the veteran.  Evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute "competent medical evidence".  Thus, such 
notation of the veteran's history by the examiner cannot 
enjoy the presumption of credibility for the purposes of 
reopening the veteran's claim.  See LeShore v. Brown, 8 
Vet.App. 406, 409 (1995). 

The Board also notes the veteran's contention, also through 
his representative, that consideration must be given to the 
case of DeLuca v. Brown, 8 Vet.App. 202 (1995).  However, we 
point out that DeLuca and the provisions of 38 C.F.R. §4.40 
and § 4.45 apply, not to service connection claims, but to 
claims for increased ratings for musculoskeletal disorders.  
As the veteran's claim is one for service connection, the RO 
did not err in failing to apply those regulatory provisions 
and that caselaw.


ORDER

New and material evidence has not been presented to reopen a 
claim for service connection for the residuals of a left 
shoulder injury, and the claim is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

